 

Exhibit 10.2

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made and
entered into as of June 28, 2006 by and among Focus Enhancements, Inc., a
Delaware corporation (“Focus”), the purchasers signatory hereto (each such
purchaser, a “Purchaser” and collectively, the “Purchasers”).

RECITALS

WHEREAS, the parties hereto previously have entered into that certain
Registration Rights Agreement dated as of January 24, 2006 (such Registration
Rights Agreement, the “Original Agreement”), which Original Agreement provided
for, among other things, the mandatory registration (as more fully described in
the Original Agreement, the “Mandatory Registration”) for resale of shares of
common stock of Focus issuable upon conversion of the Notes, as defined in the
Original Agreement (the “Registrable Securities”);

WHEREAS, the failure to register the Registrable Securities and to otherwise
observe the covenants contained in the Original Agreement would constitute an
Event of Default under the Senior Secured Convertible Note Purchase Agreement by
an among Focus and each Purchaser dated as of January 24, 2006 (the “Original
Purchase Agreement”) and the terms of the Notes issued thereto;

WHEREAS, Focus has registered the Registrable Securities on a registration
statement on Form S-3 (File No. 333-133291, the “Effective Registration
Statement”), declared effective by the Securities and Exchange Commission
(“SEC”) on May 10, 2006;

WHEREAS, as a consequence of the terms of the Registration Rights Agreement
Focus has been required under Generally Accepted Accounting Principles to record
a liability on its balance sheet and to record the continued impact of such
changes in fair value of such liability to statement of operations;

WHEREAS, it is the belief of Focus’ management that such liability and expense
relating to the terms of the Registration Rights Agreement, hinders Focus’
ability to continue to be listed on the NASDAQ Capital Market, and

WHEREAS, in order to permit Focus to reclassify the accounting treatment of the
Registrable Securities to additional paid in capital and thereby remove the
above-referenced liability from its balance sheet and to eliminate the continued
impact of such changes in fair value of such liability to its statement of
operations, the parties hereto agree to amend the Original Agreement to delete
the Mandatory Registration obligation  and in partial consideration therefore
grant “piggy-back” registration rights to the holders of Registrable Securities,
all upon the terms and conditions of this Amendment

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants hereinafter set forth and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

Section 1.               Defined Terms.

Capitalized terms used in this Amendment but not otherwise defined herein shall
have the meanings ascribed to them in the Original Agreement.

Section 2.               Amendments to Registration Rights Agreement.


--------------------------------------------------------------------------------




(a)           The obligations of Focus to register the Registrable Securities
pursuant to Section 2  of the Original Agreement and to keep the registration
statement effective relating to such Registrable Securities are hereby amended
to delete such obligations of Focus in its entirety;

(b)           The Original Agreement is hereby amended to add the following to
Section 2 of the Agreement  “In no event will the failure to register the
Registrable Securities or to maintain the effectiveness of the Registration
Statement relating to the Registrable Securities constitute an Event of Default
under the Original Purchase Agreement or the Notes.”

(c)           Notwithstanding the foregoing amendments, Focus agrees to use its
commercially reasonable best efforts to maintain the effectiveness of the
Effective Registration Statement for the period specified in the Original
Agreement and the Holders shall remain obligated to satisfy their respective
obligations under the Original Agreement relating to the Effective Registration
Statement.

(d)           The Original Agreement is hereby amended to add the following
subsection to Section 3 of the Original Agreement:

“(l) “Piggy-Back” Registration. If (but without any obligation to do so) Focus
proposes to register  any of its stock or other securities under the Securities
Act in connection with the public offering of such securities solely for cash
for the account of any selling securityholder (other than a registration
relating solely to the sale of securities to participants in Focus stock plan, a
registration with respect solely to a corporate reorganization or other
transaction under Rule 145 of the Securities Act, a registration on any form
which does not include substantially the same information as would be required
to be included in a registration statement covering the sale of the Registrable
Securities),  Focus shall, at such time, promptly give each Holder written
notice of such registration. Upon the written request of each Holder given
within twenty (20) days after mailing of such notice by Focus, Focus shall,
subject to the provisions of Section 3, cause to be registered under the
Securities Act all of the Registrable Securities that each such Holder has
requested to be registered. The registration rights granted to a Holder pursuant
to this paragraph shall terminate with respect to such Holder on the date when
all of the Registrable Securities of such Holder covered by the Effective
Registration Statement or an effective registration statement under this
paragraph have been sold pursuant to the Effective Registration Statement or
such other registration statement or an exemption from the registration
requirements of the Securities Act or (b) may be sold without any volume or
other restrictions pursuant to Rule 144(k).

Section 3.               Effectiveness of Amendments.

In accordance with Section 6(e) of the Original Agreement, this Amendment shall
not be effective unless and until executed by Focus and each Holder of
Registrable Securities, and upon execution by Focus and each Holder of
Registrable Securities thereto, the parties agree to be bound to this Amendment,
and this Amendment to be effective as of, June 28, 2006.

Section 4.               Ratification of Original Agreement.

Except as modified by the terms of this Amendment, the Original Agreement is
hereby ratified and confirmed in its entirety, and shall remain in full force
and effect in accordance with its terms.

Section 5.               Counterparts.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Each party hereto confirms that any facsimile copy of such
party’s executed counterpart of this Amendment (or its


--------------------------------------------------------------------------------




signature page thereof) shall be deemed to be an executed copy thereof.

Section 6.               Governing Law.

This Amendment shall be governed by the laws of the State of California (other
than its rules of conflicts of law to the extent that the application of the
laws of another jurisdiction would be required thereby).

Section 7.               Counsel.

EACH OF THE UNDERSIGNED PARTIES ACKNOWLEDGES THAT HE, SHE OR IT HAS BEEN ADVISED
TO CONSULT SUCH PARTY’S LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO THE TERMS
AND CONDITIONS OF THIS AMENDMENT AND HAS BEEN GIVEN THE OPPORTUNITY TO DO SO.

Section 8.               Entire Agreement.

The Original Agreement (including any and all annexes, exhibits and schedules
thereto), as amended by this Amendment, constitute the entire agreement of the
parties hereto with respect to the subject matter thereof and hereof, and
supersede all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter thereof and hereof.

Section 9.               Other General.

The recitals hereto are a material part hereof and are incorporated in this
Amendment by reference as if fully set forth herein. Captions and headings are
for convenience only, are not deemed to be part of this Amendment and shall not
be used in the interpretation of this Amendment.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment to Registration
Rights Agreement as of the date first written above.

FOCUS ENHANCEMENTS, INC.

 

 

 

 

By:

/s/ Brett Moyer

 

Name:

Brett Moyer

 

Title:

CEO & President

 

 

 

 

PURCHASERS

 



 

 

/s/ Barbara Shingleton for Barbara Shingleton Trust

/s/ Brad Shingleton for Brad Shingleton Trust

/s/ Cheryl Groenendyke for CFG Trust #1

/s/ David Foote

/s/ Kenneth Foote for Don L. Foote Trust #1

/s/ Kenneth Foote for Heritage Mark Foundation

/s/ Thomas Boucher Jr for Ingalls & Snyder Value Partners L.P.

/s/ Kenneth Foote

/s/ Rhonda Foote-Judy

/s/ Ronald Altman

/s/ Steven Foote

/s/ Steven Foote for Steven Foote IRA

/s/ Theresa Foote

 


--------------------------------------------------------------------------------